Citation Nr: 1137066	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-48 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for prolapsed rectum.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service with the United States Navy extended from December 1987 to June 1988 and from May 1989 to December 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part granted service connection of a prolapsed rectum and assigned a 10 percent disability rating effective January 2009.  

In June 2009, the Veteran filed a Notice of Disagreement with respect to other claims adjudicated in the June 2009 rating decision.  Those issues were addressed in an October 2009 Statement of the Case.  In December 2009, the Veteran filed his substantive appeal on a VA Form 9.  He indicated that he was only perfecting an appeal with respect to the issue involving rating his service-connected prolapsed rectum disability.  The other issues are therefore no longer on appeal, and the Board has no jurisdiction over them.

In May 2011, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge; a transcript is associated with the claims file.  

A claim of entitlement to a finding of total disability based on individual unemployability (TDIU) is not appropriate here.  A claim for increase encompasses a TDIU claim where there is allegation of worsening and unemployability.  Rice  v. Shinseki, 22 Vet. App. 447 (2009).  Here, while the Veteran alleges entitlement to increased evaluation, he does not allege unemployability.  The Veteran attends school, and is merely unemployed, not unemployable.



FINDING OF FACT

The service-connected prolapsed rectum is manifested by frequent rectal prolapse with each bowel movement which retracts on its own, a very small amount of fecal leakage, and full rectal tone; prolapse is not complete.


CONCLUSION OF LAW

The criteria for an initial 30 percent disability rating, but no higher, for a prolapsed rectum have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002& Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7334 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal; the Veteran has specified that his is seeking a 30 percent evaluation for his service connected prolapsed rectum.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

This appeal is from the initial disability rating assigned upon the award of service connection for a prolapsed rectum.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  The reported and observed symptoms here have been very stable, and staged evaluations are not appropriate.

In determining a disability evaluation, the VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record, and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Service treatment records reveal that in September 2008, separation examination of the Veteran was conducted.  The Veteran reported complaints of a prolapsed rectum during all bowel movements for the past 6 years.  He also reported occasional blood during diarrhea.  The "prolapsed tissue is reducible and returns back into anus following bowel movement."  

In January 2009, a VA examination of the Veteran was conducted.  The Veteran reported that his "rectum prolapses with each bowel movement."  He reported occasional blood in his bowel movements, approximately once a month.  He indicated a very small amount of fecal leakage which did not require the use of a pad or absorbent material.  He reported difficulty with rectal hygiene because of his prolapse; he has to wait until the prolapsed rectum retracts before he can finish his hygiene after a bowel movement.  Physical examination revealed "no visible hemorrhoids present.  With the Veteran being asked to bear down, there was a rectal prolapse noted.  The Veteran had full rectal tone.  There were no masses noted inside the rectal wall."  The diagnosis was "prolapsed rectum with internal hemorrhoids."  Interestingly, no hemorrhoids were specifically identified on the narrative of the physical examination portion of the examination report.  

In August 2009, the most recent VA examination of the Veteran was conducted by the same examiner.  The examination report's noted symptoms, physical examination findings, and diagnosis are identical to the January 2009 report.  

In May 2011, the Veteran presented sworn testimony before the undersigned Acting Veterans Law Judge.  The Veteran's testimony was very similar to the symptoms he reported on prior examination reports.  He testified that his rectum prolapsed every time he had a bowel movement and that his disability had been at the same level since service connection was established.  He asserted that his disability was moderate or persistent in nature and warranted the assignment of a 30 percent disability rating.  

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The Veteran's service-connected prolapsed rectum is currently rated at a 10 percent disability rating under Diagnostic Code 7334.  This contemplates a mild prolapse of the rectum with constant slight or occasional moderate leakage.  A 30 percent rating contemplates a moderate prolapse of the rectum which is persistent or frequently occuring.  A 50 percent rating contemplates severe or complete prolapse of the rectum which is persistent.  38 C.F.R. § 4.114, Diagnostic Code 7334 (2011).  The 50 percent disability rating is the highest disability rating assignable under this Diagnostic Code.

The evidence supports the assignment of a 30 percent disability rating for the Veteran's prolapsed rectum.  The evidence shows that the Veteran's rectum prolapses with each bowel movement and that he has to wait until it the prolapsed rectum retracts on its own before he can finish his hygiene after the bowel movement.  He has a bowel movement nearly every day.  This establishes a degree of frequency most closely approximating the criteria for assignment of a 30 percent evaluation.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.114, Diagnostic Code 7334 (2011).  

The evidence is against the assignment of a disability rating in excess of 30 percent.  The criteria for the assignment of a 50 percent rating contemplate severe or complete prolapse of the rectum which is persistent.  The evidence shows a frequent prolapse of the rectum that occurs with each bowel movement.  The evidence shows that the frequent prolapsed rectum retracts on its own and that the Veteran can finish his hygiene after bowel movements by waiting for the retraction.  The recurrent prolapse is not complete, and the fast of continued self treatment indicates that the condition should not be characterized as severe.  Recent physical examination reveals that the Veteran maintains full rectal tone, and the Veteran himself testified that the condition was not yet that bad..  

Potential application of other Diagnostic Codes has been considered, but rejected.  The great weight of the evidence demonstrates no hemorrhoids are present for evaluation under Code 7336, and that Code provides a maximum evaluation lower than that currently assigned.  While some fecal leakage is reported, and the Veteran describes use of pads, both Codes 7332 and 7333 require far greater leakage (extensive) than is shown to warrant an evaluation in excess of 30 percent.  The Veteran does not allege such a degree of leakage nor does the objective evidence show such.  

Extraschedular evaluation has also been considered.  An extra-schedular evaluation is warranted where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of prolapsed rectum, but the medical evidence reflects that those manifestations are not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to these service-connected disabilities, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 

Accordingly, an increased, 30 percent evaluation, but no higher, is warranted for the prolapsed rectum.



ORDER

An initial disability rating of 30 percent, and no more, is granted for prolapsed rectum, effective from January 1, 2009, subject to the law and regulations governing the payment of monetary awards.  



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


